Case 6:18-cv-01069-RBD-LRH Document 154 Filed 06/29/20 Page 1 of 2 PageID 3665



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 JOHN DOE,

        Plaintiff,

 v.                                                      Case No. 6:18-cv-1069-Orl-37LRH

 ROLLINS COLLEGE,

       Defendant.
 _____________________________________

                                           ORDER

        The Court deferred ruling on some of the parties’ motions in limine to address

 them as they arose in trial. (See Doc. 135.) In light of the delayed trial schedule from the

 COVID-19 pandemic (see Doc. 130), the Court denies the motions (Docs. 114, 115) without

 prejudice. When a new trial schedule is established, the Court will notify the parties of a

 deadline to refile their motions in limine.

        It is ORDERED AND ADJUDGED that Plaintiff’s Motion in Limine (Doc. 114)

 and Defendant’s Motion in Limine to Exclude Evidence and Testimony of Other Title IX

 Investigations (Doc. 115) are DENIED WITHOUT PREJUDICE.

        DONE AND ORDERED in Chambers in Orlando, Florida, on June 29, 2020.




                                               -1-
Case 6:18-cv-01069-RBD-LRH Document 154 Filed 06/29/20 Page 2 of 2 PageID 3666




 Copies to:
 Counsel of Record




                                     -2-
